 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LAURA FOX,                                         Case No. 1:19-cv-00146-SAB

12                   Plaintiff,                         ORDER REQUIRING DEFENDANT TO
                                                        FILE RESPONSE TO MOTION FOR
13           v.                                         ATTORNEY FEES

14   COMMISSIONER OF SOCIAL SECURITY,                   DEADLINE: FEBRUARY 23, 2020

15                   Defendant.

16

17          On January 30, 2020, an order issued granting Laura Fox’s (“Plaintiff”) Social Security

18 appeal and judgment was entered against the Commissioner of Social Security (“Defendant”).

19 On February 19, 2020, a motion for attorney fees was filed. The motion is titled “Motion with
20 Stipulation for Attorney’s Fees and Costs Pursuant to the Equal Access to Justice Act” and it

21 contains an electronic signature of defense counsel. However, nowhere in the body of the

22 motion is it stated that the parties have stipulated to the award of attorney fees. It would appear

23 that this might be intended to be the stipulation of the parties for an award of attorney fees, but

24 the document itself is somewhat ambiguous. Counsel is advised that if the parties are stipulating

25 to the award of attorney fees, a motion in not necessary and a stipulation signed by both parties

26 may be filed. See Chonsoongnern v. Comm. of Soc. Sec., no. 1:19-cv-00347-SAB (E.D. Cal.
27 Jan. 23, 2020).

28 / / /


                                                    1
 1          Accordingly, on or before February 24, 2020, Defendant shall file a statement of non-

 2 opposition to the motion for attorney fees or a notice of intent to oppose the motion for attorney

 3 fees.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     February 20, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
